DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 17-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al-US Patent # 9,661,411.  As to claims 15 and 25, Han et al disclose a micromechanical module (an integrated MEMS microphone and vibration sensor of fig. 1)  and associated method for placement on a body (skin of user) for acquiring oscillations ( vibrations) in the body comprising a housing (1702) with an inherent acoustically operative volume(inside of the housing), a substrate (106), a microphone (102) in the housing and on the substrate, acoustically coupled to the cavity, a MEMs acceleration sensor (MEMs vibration sensor 104), in the housing and on the substrate, an evaluation unit (ASIC 1504 as in col. 10, lines 59 et seq) wherein the substrate connects the microphone and the MEMs acceleration sensor to one another electrically and mechanically and includes a common interface for an output wherein the housing and substrate are situated on and contact the body, wherein the module is placed on the exterior of the body (on skin) without penetrating the body wherein the body is of a person , engine, etc,  see fig. 1 and col. 5, line 52 et seq. and col. 16, lines 37 et seq for uses. Further, it is noted that Han et al lack a teaching for measurement of transverse and longitudinal waves of oscillation.  However, it is known that sound waves detected by the microphone would include transverse waves and that the mechanical vibrations on a surface detected by the MEMs vibration sensor would include longitudinal waves which are well-known expediencies in the art of sound waves.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the Han et al microphone detects transverse waves and the Han et al vibration sensor detects longitudinal waves on the surface since sound waves are known to propagate as transverse waves and vibrations propagate as longitudinal waves on the surface.  As to claims 17 and 27, note the electronics of fig. 22 including wireless storage medium 2204 suggesting wireless transmission.  As to claims 18 and 28, note col. 14-col. 15 indicating digital signal processing.  As to claim 19, note MEMs microphone 102.  As to claim 19, note col. 6, lines 48 et seq indicating usage of the same or different frequency ranges for the microphone and sensor.  As to claims 21-22, selection of different frequency ranges are also given in col. 6 but further optimization is considered a matter of design choice obvious to one of ordinary skill in the art at the time of invention based on the types of signals being detected.  As to claim 23-24, note col. 16, lines 10 et seq indicating detection of multi axis vibration sensor.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 17-25 and 27-28 
have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861